                                         THE HONORABLE ROBERT S. LASNIK




                    UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

LOCALS 302 AND 612 OF THE
INTERNATIONAL UNION OF                  NO.      C 19-00610-RSL
OPERATING ENGINEERS
CONSTRUCTION INDUSTRY HEALTH            JUDGMENT
AND SECURITY FUND , et al.,
                Plaintiffs,

             v.

ALASKA INDUSTRIAL, LLC, an Alaska
limited liability company,
                      Defendant.

                              Summary of Judgment

Judgment Creditor:                   Operating Engineers Trust Funds
Judgment Debtor:                     Alaska Industrial, LLC

Amounts Payable to Plaintiff Fund
Liquidated Damages                   $1,704.87
Interest through May 14, 2019         $200.66

Amounts Payable to All Plaintiffs
Attorneys Fees:                        $414.00
Costs:                                 $478.75

Other Recovery Amounts:              NONE
Interest Rate on Costs:              NONE
Attorneys for Judgment
  Creditor:                          Reid, McCarthy, Ballew & Leahy, L.L.P.

      THIS MATTER coming on for consideration upon Plaintiffs' motion for

judgment against the Defendant, Plaintiffs being represented by their attorney,

JUDGMENT – C19-00610-RSL
Page 1 of 2
Russell J. Reid of Reid, McCarthy, Ballew & Leahy, L.L.P., Defendant not being

represented, and the Court having reviewed the records and file herein, including the

affidavit of Russell J. Reid and the exhibits thereto and the Declaration of Adam Keck

and the exhibits thereto in support of Plaintiffs’ motion, and being fully advised in the

premises, now, therefore, it is hereby

       ORDERED, ADJUDGED AND DECREED that Plaintiffs be and hereby are

awarded judgment against Defendant in the amounts hereinafter listed, which

amounts are due the Plaintiff Trusts by Defendant for its inclusive employment of

members of the bargaining unit represented by Local 302 with which the Defendant

has a valid collective bargaining agreement and which amounts are due by reason of

its specific acceptance of the Declarations of Trust for the employment period

February 2019 and March 2019:            for liquidated damages of $1,704.87, for pre-

judgment interest of $200.66, for attorneys’ fees of $414.00, and for costs of $478.75;

all for a total of $2,798.28.

               Dated this 11th day of July, 2019.



                                                    A
                                                    UNITED STATES DISTRICT JUDGE
Presented for Entry by:

/s/Russell J. Reid_
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorneys for Plaintiffs




JUDGMENT – C19-00610-RSL
Page 2 of 2
